DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-17) in the reply filed on 9/8/21 is acknowledged.  The traversal is on the ground that the search and examination would not place a serious burden on the Examiner with a limited number of subclasses.  This is not found persuasive because the search overlap is not large in terms of subclasses, search queries and applicable prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0379856 to Tomura et al.

Regarding Claim 2, Tomura et al. teaches the mask is a carbon- containing mask (Paragraph 42).
Regarding Claim 3, Tomura et al. teaches the gas further contains a hydrogen-containing gas (Paragraph 138).
Regarding Claim 4, Tomura et al. teaches the gas contains a carbon- containing gas (Paragraph 138).
Regarding Claim 10, Tomura et al. teaches the gas further contains a hydrogen-containing gas (Paragraph 138).
Regarding Claim 11, Tomura et al. teaches the gas contains a carbon-containing gas (Paragraph 138).
Regarding Claim 12, Tomura et al. teaches, in the setting, the temperature of the substrate is set to be -30°C or less (See at least Paragraphs 43-58 and 79).
Regarding Claim 15, Tomura et al. teaches the etching is performed such that a final aspect ratio of the silicon oxide film is 5 or more (Paragraphs 84 and 92).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0379856 to Tomura et al. in view of US 8,598,040 to Le Gouil et al.
Regarding Claim 13, Tomura et al. teaches the method of the invention substantially as claimed, but does not expressly teach nitride layer laminate. However, Le Gouil et al. teaches nitride layers may be used in a laminate (Col. 7, Lines 59-63 and Claim 7) etched with fluorine and hydrogen containing mixtures (Col. 4, Line 38-Col. 7, Line 63) with fluorine to nitrogen ratio 0.5-10 with high aspect ratio at low temperature. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a nitride laminate in the method of Tomura et al. in order to produce a flash memory structure with predictable results. 

Claims 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0379856 to Tomura et al. in view of US 2014/0308815 to Dokan et al. 
4 or CH3F and a nitrogen and fluorine containing gas such as NF3 (Paragraph 138), but does not expressly teach CN gas.
However, the use of CN additive gas is known in the oxide etching art. For example, Dokan et al. teaches CN gas for an oxide etch (Paragraph 33) may be used. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use CN as an additive gas with predictable results.
Regarding Claim 9, Tomura et al. teaches high aspect ratio structures may be formed (Paragraphs 84 and 92).
		
Claims 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0379856 to Tomura et al. in view of US 2016/0351418 to Hsu et al.
Regarding Claim 5 and 16 Tomura et al. teaches the method of the invention substantially as claimed including etching with a hydrogen containing gas such as H2 and a fluorine containing gas such as NF3 (Paragraph 138), but does not expressly teach HF and N2. However, Hsu et al. teaches HF may be used as a fluorine containing gas, along with N2 for oxide etch in place of NF3 (Paragraph 39 and Claims 1 and 18). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use HF and N2 in place of NF3 as a fluorine source with predictable results. 
Regarding Claim 6, Tomura et al. teaches, in the setting, the temperature of the substrate is set to be -30°C or less (See at least Paragraphs 43, 58 and 79). Hsu et al. teaches low temperatures may be used with a range of -30 to 120 C (Paragraph 138).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0379856 to Tomura et al. in view of US 2016/0351418 to Hsu et al. and US 8,598,040 to Le Gouil et al.
Regarding Claim 7, Tomura in view of Hsu et al. teaches the method of the invention substantially as claimed, but does not expressly teach nitride layer. However, Le Gouil et al. teaches nitride layers may be used in an oxide laminate (Col. 7, Lines 59-63 and Claim 7) etched with fluorine and hydrogen containing mixtures (Col. 4, Line 38-Col. 7, Line 63) with fluorine to nitrogen ratio 0.5-10 with high aspect ratio at low temperature. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a nitride laminate in the method of Tomura et al. in view of Hsu et al. with predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716